               Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 1 of 7




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF OKLAHOMA

  GUPTA, BHAGWAN, D.,                                               )
                                                                    )
      Plaintiff,                                                    )
                                                                    )
  -vs-                                                              ) Case No. CIV-18-317-PRW
                                                                    )
  OKLAHOMA CITY PUBLIC SCHOOLS,                                     )
                                                                    )
      Defendant.                                                    )

                                    DEFENDANT’S RESPONSE TO
                             PLAINTIFF’S MOTION TO AMEND COMPLAINT

            Defendant, Independent School District No. 89 of Oklahoma County, a/k/a Oklahoma

City Public Schools (“District”), objects to Plaintiff’s Motions to Amend Complaint and Re-

file Previously Dismissed Claims [Doc. Nos. 51-52] and states the following in response.

                                               BACKGROUND

            1.          Plaintiff, Bhagwan Gupta, filed this action on April 9, 2018, alleging violations

of Title VII, the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans

with Disabilities Act of 1990 (“ADA”), due process, and equal protection. [Doc. No. 1, Pro

Se Complaint, Pg. 3]. Plaintiff further asserted a retaliation claim. [Doc. No. 1, Pg. 4; Doc.

No. 1-1, Pgs. 17-21].

            2.          District moved for the dismissal of all claims except for Plaintiff’s retaliation

claim, and, on February 22, 2019, the court granted District’s motion without prejudice to

re-filing. [Doc. Nos. 7, 19].


G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd                 1
               Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 2 of 7




            3.          On April 3, 2019, this Court entered a Scheduling Order, which provided a

deadline of April 21, 2019 to amend pleadings. [Doc. No. 24].

            4.          On April 17, 2019, Plaintiff filed Doc. Nos. 25-28, which purported to dismiss

District’s defenses and re-file his previously-dismissed claims for discrimination and

deprivation of due process. District treated these documents as Amended Complaints, as they

requested relief and set forth facts to support allegations, and moved to strike or dismiss the

claims. [Doc. No. 30]. In Doc. No. 31, Plaintiff responded and claimed Doc. Nos. 26-28

amended his pleadings. This Court has yet to rule on Doc. No. 30. See docket.

            5.          On November 4, 2019, Plaintiff filed three more documents: Doc. No. 43

(“Supplemental Pleadings: Deprivation of Due Process Rights and Right to Equal Protection

of Laws”); Doc. No. 44 (“Supplemental Pleadings: Discrimination Claim”); and Doc. No.

45 (“Supplemental Pleadings: Retaliation Claim”). District also treated these documents as

Amended Complaints and moved to dismiss or strike Doc. Nos. 43-45. [Doc. No. 47]. This

Court has yet to rule on District’s Motion to Strike or Dismiss Doc. Nos. 43-45. See docket.

            6.          On November 4, 2019, District filed its Motion for Summary Judgment, to

which Plaintiff has responded such that it is fully briefed. [Doc. Nos. 42, 48]. This Court has

yet to rule on the Motion for Summary Judgment. See docket.

            7.          On January 3, 2020, Plaintiff filed a Motion to Amend Complaint. [Doc. No.

51] and Motion for Leave to Re-File Previously Dismissed Claims [Doc. No. 52].




G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd                2
               Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 3 of 7




                                          ARGUMENT AND AUTHORITY

Proposition I:                       Plaintiff is out of time to amend his Complaint.

            A party may amend a pleading within 21 days of serving it once as a matter of course.

Fed. R. Civ. P. 15 (a)(1). If more than 21 days has passed, as here, the party must receive the

opposing party’s written consent or seek leave of the court. Id. at (2). Pleadings under Fed.

R. Civ. P. 7 are limited to a complaint and answer (or answer to counterclaims, crossclaims,

or third-party complaints). Fed. R. Civ. P. 7(a). As District did not file counterclaims, the

only pleading Plaintiff has filed, and the only pleading Plaintiff may seek to amend, is his

Complaint. [Doc. No. 1].

            Courts construe pro se litigant’s pleadings liberally, holding them to a less stringent

standard than formal pleadings drafted by lawyers. Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520–21, 92 S.Ct. 594, 30 L.Ed.2d

652 (1972)). However, District Courts should not assume the role of advocate for the pro se

litigant. Hall at 1110. That is, there is a limit to the deference courts should show litigants

such as Plaintiff. Even pro se litigants are required to follow court rules and procedures, and

Plaintiff has failed in that regard.

            Plaintiff filed his Complaint on April 9, 2018. [Doc. No. 1]. This Court entered a

Scheduling Order on April 4, 2019, noting that motions to amend pleadings must be filed

within 14 days of the Order. [Doc. No. 24]. Plaintiff purported to amend his pleadings on

April 17, 2019 and again on November 4, 2019. [Doc. Nos. 26-28, 43-45]. Then, on January


G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd                    3
                Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 4 of 7




3, 2020, Plaintiff moved to amend his Complaint again. [Doc. Nos. 51-52]. Plaintiff did not

wait for the court’s ruling on his previous attempts to re-insert his claims, and District did

not give consent for Plaintiff to amend his Complaint.

            Based on the above, this Court should deny Plaintiff’s requests because to allow him

to amend at this late date would be prejudicial to District as all remaining claims have been

briefed for summary judgment. To allow amendment at this stage in the case would require

a new scheduling order with a new period of discovery and result in further delay. Such delay

will prejudice District as witnesses memories will have faded even more and some witnesses

will no longer be discoverable or available.

Proposition II:                      Plaintiff’s claims are barred by the statute of limitations.

            Plaintiff filed this action on April 9, 2018, alleging that District was liable for

violating his equal protection and due process rights as protected by the Fourteenth

Amendment to the United States Constitution. [Doc. No. 1, Pgs. 3-4; Doc. No. 1-1, Pgs. 8-

12]. Though not specifically mentioned, Plaintiff attempted to assert his claims under

42 U.S.C. § 1983. This court dismissed those claims on February 22, 2019. [Doc. No. 19, Pg.

9].1 On January 3, 2020, Plaintiff filed Doc. Nos. 51-52, making the exact same claims

against District.

            Congress has not enacted a statute of limitations expressly applicable to Section 1983

claims; therefore, courts must adopt the most analogous limitations period provided by state

            1
         The Order did not address the statute of limitations issue but still found Plaintiff’s claims
insufficient.

G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd                     4
               Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 5 of 7




law. See, 42 U.S.C.A. § 1988 (West 1976); Bd. of Regents of Univ. of State of

N.Y. v. Tomanio, 446 U.S. 478, 483-84, 100 S.Ct. 1790, 1794-95, 64 L.Ed.2d 440 (1980). In

Oklahoma, that is the two-year limitation period applicable to actions for causing an injury

to the rights of another. McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011).

            As pled, Plaintiff was terminated from his substitute teaching position on October 8,

2015 but did not seek leave to re-file his discrimination and due process claims against

District until January 3, 2020 – more than four years after his termination. [Doc. No. 52].

Though he filed a charge of discrimination, the claims arising under the Fourteenth

Amendment were not subject to exhaustion, and claims which do not require exhaustion with

the Equal Employment Opportunity Commission are not tolled by the filing of a charge of

discrimination. See, Castagna v. Luceno, 744 F.3d 254 (2d Cir. 2014). Therefore, Plaintiff’s

claims under the Fourteenth Amendment are barred to the extent they arose more than two

years prior to the filing of Doc. No. 52 and more than two years prior to the filing of the

initial Complaint on April 9, 2018.

Proposition III:                     Plaintiff’s proposed amendments to the Complaint would cause
                                     undue delay and undue prejudice to District and would be futile.

            Although Fed. R. Civ. P. 15 provides leave to amend “shall be freely given when

justice so requires,” it is within the discretion of the District Court to deny a request to amend

based on undue delay, the movant’s bad faith or dilatory motive, undue prejudice to the

opposing party, or futility of amendment. Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th

Cir. 1993) (citing Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230, 9 L.Ed.2d 222

G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd                   5
               Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 6 of 7




(1962)). Plaintiff’s Doc. No. 51 neither adds an additional party nor pleads a new cause of

action nor pleads new facts. [See Doc. No. 51]. Rather, Plaintiff merely requests the court

add District’s Motion for Summary Judgment exhibits to his Complaint. [Doc. Nos. 1, 42,

51]. Plaintiff’s Doc. No. 52 purports to once again re-file his previously-dismissed claims for

discrimination and due process violations. [Doc. No. 52]. However, Doc. No. 52 does not

remedy the inadequacies that led this Court to dismiss his claims for discrimination and due

process violations in Doc. No. 19. There, this Court rejected Plaintiff’s claims because they:

1) did not allege any relevant conduct by any relevant board of education and, therefore, did

not allege his claim was predicated on conduct taken by an official with final policy making

authority; 2) did not allege any relevant conduct was representative of an official policy or

custom; and 3) did not plausibly show the circumstances or conduct were discriminatory.

[Doc. No. 19, pgs. 4-6]. Likewise, Plaintiff’s Doc. No. 52 merely restates the allegations of

the Complaint without remedying the deficiencies this Court identified in Doc. No. 19.

            Plaintiff’s proposed amendments would be futile, as they would add nothing to his

lawsuit: no new facts; no new causes of action; and no new theories of relief. Further, having

to answer an Amended Complaint would cause undue delay, and as discussed in Proposition

I above possible undue prejudice because of the significant length of time which has passed

since the alleged events occurred. Under Fed. R. Civ. P. 15, this Court has the discretion to

deny Plaintiff’s motion due to amendment being futile or causing undue delay or prejudice;

therefore, this Court should deny any amendment at this late date.


G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd         6
               Case 5:18-cv-00317-PRW Document 54 Filed 01/16/20 Page 7 of 7




                                            CONCLUSION

            District respectfully requests that Plaintiff’s Motions to Amend Complaint and Re-file

Previously Dismissed Claims be denied.


                                                 S/Justin C. Cliburn
                                                 Justin C. Cliburn, OBA #32223
                                                 Attorney for Defendant
                                                 The Center for Education Law, P.C.
                                                 900 N. Broadway, Suite 300
                                                 Oklahoma City, OK 73102
                                                 Telephone: (405) 528-2800
                                                 Facsimile: (405) 528-5800
                                                 E-mail: JCliburn@cfel.com


                                          Certificate of Service

       This is to certify that on January 13, 2020, a true and correct copy of the above and
foregoing pleading was mailed, postage prepaid, to the following:

Bhagwan D. Gupta
4736 Eastman Drive
Oklahoma City, OK 73122
Telephone: (405) 740-9645
E-Mail: bdgup42@yahoo.com

                                                        S/Justin C. Cliburn
                                                        Justin C. Cliburn




G:\OKC-L\Gupta\Pldgs\Resp Mtn Amend.wpd             7
